Citation Nr: 1111047	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  08-14 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depression, and dysthymia, and if so, entitlement to service connection for the same.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 16, 1952 to March 5, 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim of entitlement to an acquired psychiatric disability, to include PTSD, depression, and dysthymia, on the basis that new and material evidence sufficient to reopen the previously denied claim had not been received.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By an August 2004 Board decision, affirmed by an unappealed February 2007 United States Court of Appeals for Veterans Claims (Court) Memorandum Decision, the Veteran's claim of entitlement to service connection for a psychiatric disability, to include PTSD, was denied.  The decision became final.

2.  The evidence as to the Veteran's claim of entitlement to service connection for a psychiatric disability, to include PTSD, now captioned as an acquired psychiatric disability, to include PTSD, depression, and dysthymia, received since the last final denial in August 2004 is new, in that it is not cumulative and was not previously considered by decision makers, and it is also material because it raises a reasonable possibility of substantiating the claim.

3.  The probative evidence of record indicates that the Veteran does not currently demonstrate an acquired psychiatric disability, to include PTSD, depression, and dysthymia, that is related to his period of active duty or manifested to a compensable degree within one year of separation from active duty.

CONCLUSIONS OF LAW

1.  The August 2004 Board decision that denied the claim of entitlement to service connection for a psychiatric disability, to include PTSD, is final.  38 U.S.C.A.         § 7104 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1100 (2010).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a psychiatric disability, to include PTSD, now captioned as an acquired psychiatric disability, to include PTSD, depression, and dysthymia.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  An acquired psychiatric disability, to include PTSD, depression, and dysthymia, was not incurred or aggravated in the Veteran's active duty service; nor may it be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).
In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a VCAA letter dated in July 2007, before the initial adjudication of the claim, the Veteran was notified of the evidence not of record that was necessary to substantiate the claim.  He was told that he needed to provide the names of persons, agencies, or companies who had additional records to help decide his claim.  He was informed that VA would attempt to review his claim and determine what additional information was needed to process his claim, schedule a VA examination if appropriate, obtain service treatment records, and obtain any identified VA or private treatment records.  The July 2007 VCAA letter also informed the Veteran regarding the appropriate disability rating or effective date to be assigned, pursuant to Dingess/Hartman.

In addition, as this case involves new and material evidence, VA is required to look at the bases for the prior denial and notify a veteran as to what evidence is necessary to substantiate the element or elements required to establish service connection that were found insufficient at the time of the previous denial.  The question of what constitutes material evidence to reopen a claim for service connection depends on the basis upon which the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In this case, the July 2007 VCAA letter did not inform the Veteran of the basis upon which the prior claim was denied.  However, as the Board herein finds that new and material evidence sufficient to reopen the Veteran's previously denied claim has been received, there is no risk of prejudice to the Veteran as to the new and material evidence issue.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).
Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  The purpose behind the notice requirement has been satisfied and the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim. Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of the Veteran's case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA's duty to assist includes: (1) obtaining records not in the custody of a federal department or agency; (2) obtaining records in the custody of a federal department or agency; (3) obtaining service medical records or other records relevant to active duty and VA or VA- authorized medical records; and (4) providing medical examinations or obtaining medical opinions if necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

In this case, by a June 2002 notice from the National Personnel Records Center (NPRC), the Veteran's service treatment records have been determined to be unavailable.  The Board is aware that it has a heightened obligation to explain its findings and conclusions where service medical records have been lost or destroyed. Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  In this case, the Board finds that VA has met this heightened duty, as multiple attempts to locate records were made, and the Veteran was informed of the unavailability of the records.  

The Board notes here that during the current appellate period, no post-service VA or private treatment records were identified by the Veteran.  

VA has a duty to obtain a medical examination if the evidence establishes:  (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
In this case, no VA examination is required as the evidence of record has not established that the Veteran has a current psychiatric disability or persistent or recurrent symptoms of a psychiatric disability.  

In sum, the Board finds the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandate of the VCAA.

New and Material Evidence

The Veteran filed a claim of entitlement to service connection for a nervous condition, to include PTSD, in June 2000.  By a July 2002 rating decision, such claim was denied.  The Veteran perfected his appeal as to the issue and in August 2004, the Board denied the Veteran's claim on the basis that there was no evidence that the Veteran had a psychiatric disability, including PTSD, that was related to his period of active duty.  The Veteran appealed his claim to the Court, and in a February 2007 Memorandum Decision, the Court affirmed the Board's denial.  There is no evidence that the Veteran has appealed the Court's February 2007 Memorandum Decision, and thus, the Board's August 2004 decision is final. 

The Veteran filed a new claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and dysthymia, in April 2007.  By a September 2007 rating decision, the RO denied the Veteran's claim on the basis that new and material evidence sufficient to reopen the previously denied claim had not been received.  Although the RO declined to reopen the Veteran's previously denied claim, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A previously denied claim may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  In determining whether evidence is new and material, the credibility of the new evidence is presumed. Justus v. Principi, 3 Vet. App. 510 (1992).  Further, new evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran filed this application to reopen his claim in April 2007.  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

It appears that the evidence before VA at the time of the prior final decision in August 2004 consisted of the Veteran's claim and private treatment records.  The Board found that there was no evidence that the Veteran had a psychiatric disability, including PTSD, that was related to his period of active duty and denied the Veteran's claim.  By an unappealed February 2007 Memorandum Decision, the Court affirmed the Board's decision.  The Board's August 2004 decision became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.

The Veteran applied to reopen his previously denied claim in April 2007.  Newly received evidence since August 2004 includes the Veteran's June 2007 lay statement that he had a condition of the nerves aggravated with depressive dysthymia arising from the constant corporal punishment he incurred during service due to his race.  

The Board finds that the evidence as to the Veteran's claim received since the last final decision in August 2004 is new in that it was not previously considered by agency decision makers, or cumulative or redundant of other evidence of record. The evidence is also material in that it relates to an unestablished fact, specifically, possible evidence of an acquired psychiatric disability that was related to his period of active duty.

The Board notes here that, as discussed above, the Veteran's service treatment records have been determined to be unavailable and were not of record at the time of the last final decision in August 2004.  Subsequent to the Board's August 2004 decision, the Veterans' service personnel records were associated with the claims file.  However, the newly-associated service personnel records are not relevant to the instant claim as they do not address whether the Veteran incurred a psychiatric disability during active service.  The records simply demonstrate the conditions of the Veteran's employment.  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c), is not warranted based upon these service personnel records.

Based on the foregoing and giving all reasonable doubt to the Veteran as to this issue, the Board finds that new and material evidence has been received, and the claim of entitlement to service connection for a psychiatric disability, to include PTSD, now captioned as an acquired psychiatric disability, to include PTSD, depression, and dysthymia, is reopened.

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the Veteran would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the above-referenced July 2007 VCAA letter provided the Veteran with the laws and regulations pertaining to consideration of his claim on the merits, and while the RO did not caption the issue as such; it adjudicated the issue on the merits.  The RO, in its September 2007 rating decision and April 2008 Statement of the Case, found that there was no evidence showing that the Veteran's claimed psychiatric condition was incurred in or caused by some event during service, and continued the denial of the claim.  Thus, as the Veteran has received notice pertaining to consideration of his claim on the merits and the RO in essence adjudicated his claim on the merits, there is no prejudice to the Veteran in the Board proceeding to a decision herein.  


Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §1110; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection for certain chronic diseases, including psychosis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. § 1110.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

The current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or during the pendency of that claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The record is silent for any VA or private treatment records containing evidence of complaint, treatment, or diagnosis of any psychiatric disability.  Only treatment records reflecting treatment for unrelated health conditions are associated with the claims file, and as discussed above, despite the July 2007 VCAA notice letter informing the Veteran of the evidence required to support his claim, the Veteran has not identified any relevant VA or private treatment records.

The Board notes that by a June 2007 statement, the Veteran asserted that he had a condition of the nerves aggravated with depressive dysthymia arising from the constant corporal punishment he incurred during active duty due to his race.  However, further inquiry as to the same is not required in this case because the threshold requirement for the grant of service connection for the claimed disorder, that the Veteran actually present with an acquired psychiatric disability, has not been met.  38 U.S.C.A. § 1110.

In this case, there is no probative medical evidence showing a current diagnosis of an acquired psychiatric disability, including PTSD, depression, and dysthymia.  As there is no evidence establishing a current diagnosis of an acquired psychiatric disability, the Board may not conclude that the Veteran has a psychiatric disability that is related to his active duty, nor may the Board conclude that any acquired psychiatric disability manifested to a compensable degree within one year of separation from active duty.  Thus, service connection for the same is not warranted.

As a threshold matter, per 38 U.S.C.A. § 1110, since the Veteran does not have an acquired psychiatric disability, including PTSD, depression, and dysthymia, for which service connection can be granted, the claim must be denied by operation of law.


ORDER

The claim of entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and dysthymia, is reopened.  To that extent only, the appeal is allowed.

Service connection for an acquired psychiatric disability, to include PTSD, depression, and dysthymia, is denied.


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


